Order, Supreme Court, New York County, entered September 9, 1975 denying appellant Kleiner, Bell and Co., Inc.’s (KB) motion to strike affirmative defenses of defendant Mercantile Bank and Trust Company, Ltd. (Mercantile), to dismiss Mercantile’s cross claim against KB and for summary judgment on KB’s cross claim against Mercantile, is unanimously affirmed. Respondent shall recover of appellants $60 costs and disbursements of this appeal. The written indemnification agreement here involved within its four corners does not so unambiguously evidence the intention of the parties to indemnify KB against losses caused by its own active negligence as to either (a) exclude the possibility that extrinsic evidence may be admissible to cast light on the intention of the parties or (b) entitle KB to a judgment on the law, based solely on the written indemnification agreement. This is the only issue that the parties have argued or that the court has considered on this appeal. Concur—Murphy, J. P., Birns, Silverman, Nunez and Yesawich, JJ.